Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 166-167, 175, 184 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al (US-7157274).

Referring to claims 166-167, 184. Bohm discloses a “Method and Apparatus For Sorting Particles”. See Figs. 1-18 and respective portions of the specification. Bohm further discloses screening cellular materials to identify cells with a desired phenotype (See at least Col. 15 L. 65-66 & at least Claim 1). Bohm further discloses wherein particles are sorted/screened at rates in the order several thousand per second and up to an order of million sorted per hour. Bohm doesn’t explicitly disclose wherein the cellular material is screened at a rate of 50,000 to 100,000 cells per second or greater. Likewise, it should be noted that in considering a disclosure it has been held that the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be 

Referring to claim 175. Bohm discloses the system as described above in detail. Bohm further discloses wherein the particles/cells for sorting can be various types of cells such as blood platelets, white blood cells, and the like. It should be noted that in considering a disclosure it has been held that the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. It is broadly construed and generally understood that Bohm discloses wherein cellular material is obtained from a human subject.


Claims 166-167, 184 are rejected under 35 U.S.C. 103 as being unpatentable over Hennig (WO2015/168026). 

Referring to claims 166-167, 184. Hennig discloses a “Method For Label-Free Image Cytometry”. See Figs. 1-10 and respective portions of the specification. Hennig further discloses a method of sorting cells, comprising screening cellular material to identify cells with a desired phenotype, wherein the cells are screened at a rate of 50,000 to 500,000 cells per second or greater (See at least Sect. 033, 089-93). Likewise, it should be noted that in considering a disclosure it has been held that the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. Moreover, it is generally understood in the sorting art that flow cytometry sorting instruments measure, classify, and then sort individual cells at rates of several thousand cells per second. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Hennig wherein the screening of cellular material was operating at optimal/peak efficiency and screening cellular material at a rate of up to 500,000 per second or greater so that system was operating at peak efficiency and able to handle topmost throughput of screening cells. 

Allowable Subject Matter
Claims 168-174, 176-183 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653